DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After further consideration, it has also been determined that applicant’s arguments submitted on 02/09/2021 with regards to claim 6 are not persuasive. Claim 6 requires that the conduit is formed from either 1) a metal or 2) a non-metallic material having a metallic material applied to the inner surface of the non-metallic material. Since Porges teaches a metal conduit (column 2, lines 31-32), Porges teaches the claimed invention according to the first option of claim 6.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 11, 13, 17, 19, 21, 52, 55, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porges (US 3600578 A) in view of Cholin (US 4855718 A).
With regards to claims 1, 19, 55, and 56, Porges discloses a detector (Figure) comprising: a hollow, elongate conduit 10 having a first end extending along a linear first conduit axis, a second end, and a reflective inner surface (column 2, lines 38-39) and extending through a radiation barrier 16, 17; the first end of the conduit being positioned on one side of the radiation barrier and within the radioactive environment 11 proximate the object (column 2, lines 40-41), the second end of the conduit being positioned on an opposing second side of the radiation barrier and outside the radioactive environment, the conduit having at least one offset portion located between the first end and the second end and configured such that first conduit axis intersects the inner surface of the conduit at the offset portion whereby light entering the first end of the conduit is reflected by the inner surface of the conduit (due to the reflective inner surface of the conduit) as it travels through 
With regards to claim 6, Porges discloses a metal conduit (column 2, lines 31-32).
With regards to claim 11, Porges discloses wherein the offset portion is within the radiation barrier (Figure).
With regards to claims 13 and 52, Porges discloses a PMT (column 2, line 36).
With regards to claim 17, Porges discloses wherein the detector is configured to detect Cherenkov light (Abstract).
With regards to claim 21, Porges discloses wherein the detected electromagnetic radiation comprises Cherenkov light (Abstract), and wherein the object is immersed in a fluid (implicitly taught as reactors generally contain a cooling fluid), wherein positioning the first end of the conduit in the radioactive environment proximate the object comprises positioning the first end of the conduit in the fluid (column 2, lines 40-41), and wherein the method further comprises: providing a .

Claim(s) 2 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Cholin and Miyaoka (US 20100044571 A1).
With regards to claims 2 and 53, Porges does not explicitly teach the claimed conduit characteristics. Nevertheless, such a modification was known and considered obvious in view of optimizing optical communication and preventing light loss. Miyaoka is in the field of scintillator detector and teaches wherein a highly reflective surface having a reflectivity of 0.98 was provided to improve detection [0062]. As such, in view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Porges with the claimed limitations.

Claim(s) 4 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Cholin and Dudik (US 20060202627 A1).
With regards to claims 4 and 54, Porges does not explicitly teach the claimed conduit characteristics. Nevertheless, such a modification was known and considered obvious in view of optimizing optical communication and preventing light loss. Dudik teaches the claimed surface roughness was known in order to improve collection efficiency [0023]. As such, in view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Porges with the claimed limitation.

(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Cholin and Fetzer (US 6527398 B1). 
With regards to claim 8, Porges does not explicitly teach the claimed conduit characteristics. Nevertheless, such a modification was known and considered obvious in view of optimizing optical communication and preventing light loss. Fetzer is in the field of radiation detection and teaches it was known to provide a waveguide comprising a hollow elongated tube having an interior with inside diameter not exceeding two millimeters in order to efficiently couple emitted radiation to a detector (see Claim 1). As such, in view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Porges with the claimed limitation.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Cholin and Segall (US 4215274 A).
With regards to claim 14, Porges discloses the claimed mirror 22, 23, but does not specify the fiber optic cable. However, it is noted that fiber optic cables were already well known in the art and generally provided to efficiently direct light along a desired path while minimizing loss of light as evidenced by Segall (Figs. 21 and 22). As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Porges with the claimed configuration.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Cholin and Wilson (US 20120307952 A1).
With regards to claim 15, Porges discloses the recited configuration (column 2, lines 58-75) but does not specify the claimed gas. However, such gases were generally known in the art in .

Claim(s) 18 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Cholin and Benlloch (US 20180252825 A1).
With regards to claims 18 and 51, Porges discloses a gas based system for detecting Cherenkov light and does not specify utilizing a scintillator. Nevertheless, those skilled in the art appreciate that scintillator based detectors were generally known and utilized in detecting gamma radiation emitted by a radioactive source as evidenced by Benlloch [0063]. Substituting the configuration taught by Porges with the known claimed scintillator would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884